Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2022 has been entered.
 
Response to Amendment
The amendment entered on May 04, 2022 has addressed the 35 USC 112(b) rejections as set forth in the previous office action.  Claim 2, 8 & 14 have been cancelled.  Claims 1, 3-7 & 9-13 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (JP 2008249231 A) (Azuma hereinafter).
Regarding Claim 1, Azuma discloses:  A liquid-feed-type gas compressor (1) including a compressor main body (31a) that compresses a gas while injecting a liquid into a compression chamber (Figure 2; Paragraphs 22, 30 & 31; These paragraphs describe how gas is supplied to the compressor (31a) via a gas side connecting pipe (12) AND oil is returned from the gas/oil separator (32a) to the compressor (31a) through an oil return pipe (323a) & an oil return branch pipe (324a))), a gas-liquid separator (32a) that separates the liquid from a compressed gas discharged from the compressor main body and stores the liquid therein (Figure 2; Paragraph 21), and a liquid feed system (12, 323a & 324a) that feeds the liquid stored in the gas- liquid separator to the compressor main body (Figure 2; Paragraphs 22, 30 & 31), wherein the liquid-feed-type gas compressor comprises: 
a sampling line (324a) whose inlet side is connected to a predetermined height position of the gas-liquid separator (Figure 2; Paragraph 32) and that allows fluid from the predetermined height position of the gas-liquid separator to flow by pressure difference between the inlet side and an outlet side (Figure 2; Paragraphs 34 & 50; While not explicitly state, the examiner takes official notice that it would be inherent for there to be a pressure difference between the inlet side and the outlet side of the sampling line in order for the fluid to flow from the inlet to the outlet); 
a detector (TS0) that detects pressure or temperature of the fluid that flows in the sampling line (Figure 2; Paragraph 34); 
a controller that is configured to determine whether the fluid that flows in the sampling line is the gas or the liquid by determining whether a pulsation that gets out of a set range at the pressure or the temperature detected by the detector occurs (Paragraphs 34 & 50; PLEASE NOTE, the use of “or” only requires the teach the prior art to determine whether the fluid flowing in the sampling line is either a gas or liquid by using at least one of the claimed methods.  In Azuma, Paragraph 34 describes how the controller of Azuma is configured to monitor the temperature of the fluid flowing through the oil return branch pipe (324a) via a temperature sensor (TS0), where in the event that the oil level within the oil separator is insufficient (resulting in refrigerant gas to flow into the oil return branch pipe) the temperature sensor is able to detect the change in temperature to determine if the fluid flowing through the return branch pipe is oil or gas (where if the fluid is gas that indicates insufficient oil within the oil separator).  This paragraph also describes how this determination is made by comparing the high-pressure temperature in the oil separator to the temperature measured by the temperature sensor in the oil return branch pipe, “when the difference from the high-pressure representative temperature changes with a certain determination value as a boundary, it can be determined that the temperature measured by the temperature sensor TSO has changed from the oil temperature to the refrigerant gas temperature”.  Paragraph 50 describes how the system determines if an oil recovery operation from the outdoor units (3a & 3b) are necessary based on the determination as to whether gas or oil is flowing through the oil return branch pipe); and 
an informing device that informs a determination result of the controller (Paragraphs 34 & 50; While “an informing device” is not explicitly described/identified, the examiner takes official notice that this would be implicit to the system of Azuma.  Paragraph 34 describes how the system of Azuma is able to determine if oil or gas is flowing through the oil return branch pipe (324a) by monitoring the readings from a temperature sensor (TS0) and comparing the detected temperature to some threshold value.  Paragraph 50 describes how the system determines if an oil recovery operation from the outdoor units (3a & 3b) are necessary based on the determination as to whether gas or oil is flowing through the oil return branch pipe.  This would necessitate some form of “informing device” that provided the result from the analysis of the temperature reading from the temperature sensor (which the controller uses to determine whether gas or liquid is flowing through the oil return branch pipe)).  
Regarding Claim 4, Azuma discloses the invention as recited above in Claim 1, wherein Azuma further discloses:  wherein the outlet side of the sampling line (324a) is connected to the liquid feed system (Figure 2; The outlet side of the sampling line (324a) is fluidically connected to the gas side connecting pipe (12), which directs the gas & oil back to the suction side of the compressor, AND is fluidically connected to the outlet of the oil return pipe (323a)).  
Regarding Claim 7, this claim is reciting the same limitations that were previous presented in Claim 1 EXCEPT that Claim 7 specifies that the detector detects pressure or temperature of the fluid that flows on a system on a downstream side connected to the outlet side of the sampling line on the liquid feed system (as opposed to Claim 1 which recites that the detector detects pressure or temperature of the fluid “that flows in the sampling line”).
  Therefore, with respect to all of the limitations in Claim 7 that were previously recited in Claim 1, they are rejected under the same prior art as those used in the rejection to Claim 1.
With respect to the limitation in Claim 7 that WAS NOT previously recited in Claim 1, Azuma also discloses:  a detector (TS4 or TS5) that detects pressure or temperature of the fluid that flows on a system on a downstream side connected to the outlet side of the sampling line on the liquid feed system (Figure 2 & Paragraph 37; Azuma teaches how the operating temperatures are monitored in various locations in the system, which includes locations immediately before suction from the compressor (31a), which can also be used to determine (by the suction temperature) whether a sufficient amount of oil is being drawn through the sampling line, similar to the temperature detected by the temperature sensor TS0).
Regarding Claim 10, this claim is reciting the same limitations that were previously presented in Claim 4.  Therefore, Claim 10 is rejected under the same prior art as those used in the rejection of Claim 4.  
Regarding Claim 13, this claim is reciting the same limitations that were previously presented in Claim 1 (it is noted that Claim 13 states that the detector is able to detect the pressure/temperature of the fluid that is flowing “in the sampling line” OR “has flowed in the sampling line”.  But because the claim uses the term “or” the prior art simply needs to teach one of the options, and as noted above Claim 1 is directed to an embodiment where the detector is detecting the pressure/temperature of the fluid that is flowing “in the sampling line”.  Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Matsuzaka et al (US 2010/0233004 A1) (Matsuzaka hereinafter).
Regarding Claim 3, Azuma discloses the invention as recited above in Claim 1, wherein Azuma further discloses:  wherein 
at time of the load operation of the compressor main body, the controller determines which of the gas and the liquid the fluid that flows in the sampling line is by determining whether the pulsation at the pressure or the temperature detected by the detector occurs (Paragraphs 34 & 50; As noted in the rejection of Claim 1, the use of “or” only requires one of the determinations to be made and Azuma describes determining if there is gas or liquid in the sampling line by a detected temperature).  
Azuma fails to disclose:  the liquid-feed-type gas compressor includes at least one of a suction throttle valve that closes an intake side of the compressor main body and a relief valve that releases the gas on a discharge side of the compressor main body in order to carry out switching of the compressor main body from load operation to no-load operation. 
HOWEVER, Matsuzaka does teach how it was known to use a liquid-feed-type gas compressor (Figure 1) for compressing air, where the system comprises a compressor (1), gas-liquid separator (9), wherein:  the liquid-feed-type gas compressor (Figure 1) includes at least one of a suction throttle valve (6) that closes an intake side of the compressor main body (1; Figure 1) and a relief valve (27A) that releases the gas on a discharge side of the compressor main body (Figure 1; Paragraph 42) in order to carry out switching of the compressor main body from load operation to no-load operation (Paragraph 46). 
Modifying the compressor assembly of Azuma to include a suction throttle valve would provide the benefit of including a means for regulating how much gas is sucked into the compressor, providing greater control over the operation of the system.  Adding a relief valve to Azuma would help to prevent the system from becoming damaged due to over-pressurization.  PLEASE NOTE, that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, the proposed modification of Azuma in view of Matsuzaka in view of Claim 3 discloses all the structural limitations of the claimed invention, including a gas compressor with a suction throttle valve & relief valve, and thus, is structurally capable of “carry out switching of the compressor main body from load operation to no-load operation”.
  Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to further include a suction throttle valve & relief valve, as taught by Matsuzaka, to provide the benefit of allowing for greater control over the operation of the compressor as well as protecting the system from over pressurization.
Regarding Claim 9, this claim is reciting the same limitations that were previously presented in Claim 3.  Therefore, Claim 9 is rejected under the same prior art as those used in the rejection of Claim 3.  

Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Park et al (US 2016/0231008 A1) (Park hereinafter) & Wang (US 2015/0026142 A1) (Wang hereinafter).
Regarding Claim 5, Azuma discloses the invention as recited above in Claim 1, wherein Azuma is silent regarding:  wherein 
the compressor main body, the gas-liquid separator, and the liquid feed system configure a compressor unit disposed on a same base, and 
the informing device includes a display that is mounted on the compressor unit and displays information based on the determination result of the controller.  
HOWEVER, Park does disclose how it was known that a compressor (20) & gas-liquid separator (70) can be installed on an upper surface of a common base (110), see Figure 3 & Paragraph 58.
Having all of the components mounted onto a common base would provide the benefit of helping to prevent the various liquid-feed-type gas compressor parts/components from moving relative to each other, thereby ensuring proper connections.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the compressor, gas-liquid separator & necessary piping disposed on a same base, as taught by Park, to provide the benefit of preventing the movement of the various components relative to each other.
Wang discloses how it is known that the display and analytics applications may be integrated into the compressor (see Paragraph 39). 
Having the Azuma’s controller (and a display) integrated into their compressor unit would provide the benefit of having the controller & display localized in a common location for easier observation & monitoring.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the controller & a display mounted on the compressor body, as taught by Wang, to provide the benefit of creating a central location for a user to monitor the compressors operation.
Regarding Claim 11, this claim is reciting the same limitations that were previously presented in Claim 5.  Therefore, Claim 11 is rejected under the same prior art as those used in the rejection of Claim 5.  

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma as applied to Claims 1 & 7 (respectively) above, and further in view of Park et al (US 2016/0231008 A1) (Park hereinafter) & Denis et al (US 2015/0273611 A1) (Denis hereinafter).
Regarding Claim 6, Azuma discloses the invention as recited above in Claim 1, wherein Azuma fails to disclose:  wherein 
the compressor main body, the gas-liquid separator, and the liquid feed system configure a compressor unit disposed on a same base, and 
the informing device includes a communication terminal that is separated from the compressor unit and displays information based on the determination result of the controller, the determination result being received through a communication channel.  
HOWEVER, Park does disclose how it was known that a compressor (20) & gas-liquid separator (70) can be installed on an upper surface of a common base (110), see Figure 3 & Paragraph 58.
Having all of the components mounted onto a common base would provide the benefit of helping to prevent the various liquid-feed-type gas compressor parts/components from moving relative to each other, thereby ensuring proper connections.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the compressor, gas-liquid separator & necessary piping disposed on a same base, as taught by Park, to provide the benefit of preventing the movement of the various components relative to each other.
Denis discloses how it is known to have a compressor (68), where the current operating status of the compressor communicates with a wireless remote control device (30; see Paragraph 44).  This teaching (once incorporated into the compressor assembly of Azuma) would result in an informing device includes a communication terminal that is separated from the compressor unit and displays information based on the determination result of the controller, the determination result being received through a communication channel.
Having the Azuma’s controller communicate with a wireless remote control device would provide the benefit of allowing a user to monitor the operation of the compressor remotely.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the gas compressor assembly of Azuma to have the controller communicate with a wireless remote control device, as taught by Denis, to provide the benefit of allowing a user to remotely monitor the operational status of the compressor.
Regarding Claim 12, this claim is reciting the same limitations that were previously presented in Claim 6.  Therefore, Claim 12 is rejected under the same prior art as those used in the rejection of Claim 6.  

Response to Arguments
The applicant’s arguments entered on May 04, 2022 has been fully considered.
The examiner agrees that the amendments have addressed the 35 USC 112 rejections that were set forth in the previous office action.
With respect to the applicant’s arguments that the current rejection is moot in light of the proposed amendments and the present explanation (as submitted in their remarks), the examiner respectfully disagrees.
In view of the proposed amendments, while the examiner does acknowledge that the proposed amendments provide more detail into how the controller is making the determination as to whether liquid or gas is flowing through the sampling line by using pressure pulsations by detecting if a pulsation that gets out of a set range at the pressure, the issue is that this is just one of the two claimed methods of determination that is being claimed. 
As noted in the rejection above, the claims specify that the controller can use one of two different types of determinations for whether there is gas or liquid in the sampling line, either using “pressure” OR “temperature”.  So even though more detail has been provided regarding how the controller makes the determination using pressure, this narrower scope is moot because the prior art could still read on the claims as long as it makes a determination based on temperature.  The claims have even broadened how the controller makes the determination based on temperature by now simply requiring that the controller to make the determination if “the temperature detected by the detector occurs”.  So as long as the limitations directed to making the determination based on temperature are in the claims, any amendments made providing more detail on making the determination based on pressure are moot since (as noted above) Azuma provides a teaching of determining whether there is gas or liquid in a sampling line by monitoring temperature readings from the sampling line.
  In view of the explanation provided by the applicant regarding the operation of their invention, the examiner would first note that in response to applicant's arguments that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the applicant feels that there are specific structural or operational differences between the applicant’s invention and the cited prior art, these features need to be explicitly outlined within the claim language.
Second, all of the arguments directed to how Azuma fails to teach making the gas/liquid determination using pressure pulsations are rendered moot because (as noted above) the claims allow for the determination to be made using EITHER pressure or temperature.  Azuma (as outlined in the rejection above) is able to make the determination based on temperature.
For these reasons, the applicant’s arguments were not found to be persuasive.
To expedite prosecution, the examiner has performed a search to determine if removing all reference of making the determination using temperature from the claims would be sufficient to put the application into condition for allowance.  However, the examiner holds that this alone may not be sufficient to make the claims allowable.  
In the new search, Gudmundsson (WO 93/143382 A1) was found which describes how their invention is able to determine the gas/liquid ratio & flow rate flowing through a pipe based on the time difference of the propagation time of pressure pulses through the fluid (see Abstract & Page 4 – Lines 14-27).  So this reference appears to be providing a teaching for determining whether there is gas or liquid (and the corresponding ratio of each, if applicable) by using a controller that makes the determination whether “a pulsation that gets out of a set range at the pressure”.  HOWEVER, the examiner notes that a full consideration would be needed to see what (if any) rejection could be made using Gudmundsson and/or if there are any better prior art available.  But Gudmundsson is being entered into the record so that if the applicant can take this reference into consideration for any future arguments or amendments.  So if the applicant chooses to remove all references of making the determination using temperature from the claims, the applicant should be prepared to either provide a clear argument as to how/why Gudmundsson (either alone or in combination) would not read on the claimed invention OR provide further amendments to the claims that further distinguish the invention over all of the previously cited prior art (including Gudmundsson).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746